Hovraam, J.
A motion is made to dismiss this appeal on the grounds, first, that all the parties interested are not cited on appeal; and, secondly, that the petition of appeal is vague and indefinite.
The appellant contends that it is sufficient to cite- the administrator, who represents all the creditors on the tableau, the judgment amending and homologating, which is appealed from; and that, if such is not the case, the defect, omission or irregularity, can be now remedied, and the requisite citations issued and served before the cause will come up on its merits.
If the irregularity is not imputable to the appellant, it can be remedied under the provisions of the act of 1839, p. 170, g 19, re-enacted in 1864. See Session Acts p. 22, $ 12. But we find that the a2Dpellant prayed only that the administrator be cited ; and it is not required of the clerk, in such contingency, to issue citations to others. He has done all that the appellant has demanded; and it is not a case in which to apply the equitable provisions of the foregoing law and the authorities cited.
When the creditors of a succession, or an insolvent estate, who have an important interest in maintaining a judgment, have not been cited, nor their citation asked for by appellant, the appeal will be dismissed. 8 An. 57, 367; 12 An. 765; 13 An. 231. The creditors, whose claims were opposed by the appellant, have not been cited, nor has their citation been asked for. They clearly have an interest in the judgment appealed from.
It is therefore ordered that the rule be made absolute, and that the appeal be dismissed at the costs of appellant.